DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Lack of unity -Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11,31-40, 43, 46, 48-51 drawn to determine anatomical identity 
Group II, claims 29-30, 41-42, 44-45, 47, drawn to determine action.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Bogun [US 20140107510 A1] is considered to represent the closest prior art for the subject matter of claims, and is applied for analysis. 
As per claim 1, Bogun teaches a method of determining, during a medical procedure, an anatomical identity of a first intrabody region, in a body of a patient undergoing the medical procedure, using an intrabody probe, the method comprising: 
receiving data indicating an operational context (Bogun Fig 6, step 202, data regarding ECG test signal corresponds to data indicating an operational context as claimed); 
receiving input data from the intrabody probe indicating one or more measured properties of the first intrabody region (Bogun Fig 6, step 204, ¶0054 “ECG tracings; while in other examples, electrograms may be obtained from implanted devices”); 
selecting at least one rule for anatomical identification from an anatomical schema (Bogun Fig 6, classification algorithm for identifying anatomical data correponds to anatomical schema.  Selection of at least one rule to perform this is required to run a classification process), wherein the at least one rule is selected based on the operational context (Bogun  Fig 6 steps 206-210, classification based on processed test signal test signal at 206), from a set of a plurality of different rules (Bogun ¶0056 “At block 210, the test data is provided to a region classifier algorithm, … This training data may include procedures performed on the test patient, for example. Block 210 uses a classification algorithm to assign likelihood scores to each anatomical region.” This implies there are rules (algorithms steps) for identifying each anatomical region) , wherein one or more of said different rules is associated with one or more operational contexts different from said operational context (In view of 112 rejection above, Bogun ¶0056 “ikelihood scores to each anatomical region. For example, in a relevance vector machine (RVM) classifier the likelihood score is the posterior probability, computed by the RVM from the measured ECG data, that the signal is associated with anatomical region. For example, the supervised learning method may be applied on shape features of the electrocardiogram signals at predetermined pacing locations. .. The supervised learning method may be implemented through support vector machines, relevance vector machines, neural networks, and/or logistic regression classifiers.”, implies different operational concepts like likelihood scores, shape features, used for classification); and 
applying the at least one rule to the input data, to determine anatomical identity of the first intrabody region (Bogun Fig 6 step 214 identifying anatomical regions using classification algorithm).
As per claim 29, The subject-matter of claim 10, differs from the disclosure of Cole by the additional technical features:
determining, during a medical procedure, an action to perform within an intrabody region of a patient undergoing the medical procedure, using an intrabody probe, the method comprising: receiving data indicating an operational context, as well as a target selection indicating an anatomical portion of the intrabody region upon which an action is to be performed; receiving input data from the intrabody probe indicating one or more measured properties of the intrabody region; selecting at least one rule for determining the action from a procedure schema, wherein the at least one rule is selected based on the current operational context and the target selection, from a set of a plurality of different rules associated with a plurality of operational contexts, wherein one or more of said different rules is associated with one or more operational contexts different from said operational context; and applying the at least one rule to the input data, to determine the action.
	When comparing the special technical features of the two groups of inventions identified above, it is apparent that the subject matter of the different groups of invention lack the same or corresponding special technical features.  As a consequence, the application lacks unity.  

Lack of unity- Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
algorithm using anatomical location as the operational context
algorithm using state of intrabody probe as the operational context
algorithm using state of patient as the operational context
algorithm using nature of medical procedure as the operational context
algorithm using phase of the medical procedure as the operational context
As disclosed in specification pages 15-16, these are different operational contexts that are included in the operational context. (Note applicant has not explained the algorithms that are needed to run these different operational concepts and person analysis).  The inventive concept is either to determine anatomical identity (claim 1) or determining an action (claim 29).  Each operational context claim requires dedicated algorithms to perform method steps of parent claims 1, 29.   Hence they are not linked to single inventive concept of either determining anatomical identity or action.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793